DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 are pending and examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
	The claims are broadly drawn to a method for altering genetic material of a plant by removing atmospheric oxygen upon floral bud emergence and growth under lowered temperature and humidity, soil pH below 7.0, and augmented soil composition up to 50% by weight of iron, aluminum, titanium and/or manganese oxides.
	Applicants teach general guidance that recommends phenotyping cannabis plants for cannabinoid and terpenoid traits and then locating base pairs or SNPs and/or markers that show evidence of epigenetic modification (see pages 5-8 of specification). 
 Applicants further teach a ratio of oxygen to carbon dioxide of 1:1 for the vegetative stages of growth (see page 5 paragraph [0031]); and that upon a plurality of floral buds emerging, shifting the growth atmosphere to an anoxic atmosphere by removing free oxygen for the remainder of the method thereby altering genetic material.
Applicants do not teach any epigenetic states following their recommended treatments or any SNPs or molecular markers having a correlation with any particular cannabinoid/terpenoid phenotype. In addition, applicant does not teach whether any epigenetic condition can be achieved and maintained by the method of the instant claims.
Merce, C. et al. Agronomy (2020) Vol. 10, 1484; pp. 1-14 teach that there are limitations to be tested in induced DNA methylation in plant breeding including altered methylation may not occur or the methylation may not result in any phenotypic change, or that change is not maintained (maintenance of epialleles), and off target effects would overshadow the intended target (see page 7 section 4; Limitations).
In addition, the state-of-the-art is such that one of skill in the art cannot predict altering the genetic material in a plant, such as identifying SNP, as evidence of epigenetic modification following the methodology of the instant claims when the art teaches that epigenetic modification is not dependent upon variation in the DNA sequences of ‘altered’ and ‘non-altered’ plants within a lineage. This is explained in Johannes, F. et al. PLOS Genetics, June 2009; Vol. 5, no. 6, pages 1-11; where the authors demonstrate that epigenetic alterations (the plant adaptation in response to stress) occurred in the absence of DNA sequence change in a population of epigenetic recombinant inbred line EpiRIL of Arabidopsis and was transmitted as heritable variation for over eight generations (See Author Summary left column page 2). Moreover, comparing genomic sequence data for DNA polymorphisms or SNPs as practiced as part of the methodology of the instant invention and as described on pages 6-8 of the specification in paragraphs [0037] to [0047] are described by Johannes et al. as confounding effects when assessing stable epigenetic alterations in both natural and experimental populations suggesting that looking for SNPs is not a productive strategy when epialleles are responsible for the phenotypic variance (See Abstract on page 1 and Results pages 2-3).
In addition, an analysis of the same population of EpiRILs first propagated and analyzed by Johannes et al. above was further studied by Kooke, R. et al. Plant Cell (2015) Vol. 27; pp. 337-348, for possible sequence effects arising from transposon activity in the EpiRILs. It was observed that any sequence variation arising from transposable element insertion had very low impact upon the phenotypic variation and that the epialleles were driving the heritable phenotypic variance in the EpiRILs (see page 342 paragraph spanning right and left columns).
Given the lack of guidance in the instant specification with respect to working examples of the invention and the lack of teaching in the prior art for altering the genetic material of a plant by excluding oxygen from atmosphere during bud emergence; and given the breadth of the claims drawn to altering a plant's genetic material by eliminating free oxygen upon appearance of floral buds; the lack of working examples in the specification; and the state-of-the-art as discussed above, undue trial and error experimentation would be required for one of ordinary skill in the art to test a multitude of plants for ‘altered genetic material’ such as DNA polymorphisms or SNPs following removing atmospheric oxygen upon floral bud emergence and growth under lowered temperature and humidity, soil pH below 7.0, and augmented soil composition up to 50% by weight of iron, aluminum, titanium and/or manganese oxides; and thus the invention is not enabled throughout the broad scope of the claims. 

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663